Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-16779 Henry Bros. Electronics, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3690168 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17-01 Pollitt Drive Fair Lawn, New Jersey 07410 (address of principal executive offices) (Zip Code) Issuers Telephone number, including area code: 794-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuers Common Stock, as of the latest practicable date: 5,959,532 shares of common stock, $.01 par value per share, as of November 7, 2008. INDEX Page Part I Financial Information Item 1. Condensed Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 (Audited) 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2008 (Unaudited) and September 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 (Unaudited) and September 30, 2007 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders Equity for the nine months ended September 30, 2008 Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-14 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 15-22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 6. Exhibits 23 SIGNATURES 24 CERTIFICATIONS 25-28 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable-net of allowance for doubtful accounts of $684,234 at September 30, 2008 and $810,588 at December 31, 2007 Inventory Costs in excess of billings and estimated profits Deferred tax asset Retainage receivable Prepaid expenses and income tax receivable Other assets Total current assets Property and equipment - net of accumulated depreciation of $2,840,330 at September 30,2008 and $2,408,654 at December 31, 2007 Goodwill Intangible assets - net of accumulated amortization Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued taxes Billings in excess of costs and estimated profits Deferred income Current portion of long-term debt Current portion of revolving loan - Other current liabilities Total current liabilities Long-term debt, less current portion TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued - - Common stock, $.01 par value; 10,000,000 shares authorized; 5,959,532 shares issued and outstanding in 2008 and 5,926,065 in 2007 Additional paid in capital Accumulated deficit ) ) TOTAL EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements 2 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) Nine months ended September 30, Three months ended September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Selling, general & administrative expenses Operating profit (loss) ) Interest income Other income (expense) ) ) Interest expense ) Income (loss) before tax expense ) Tax expense (benefit) ) Net income (loss) $ $ ) $ $ BASIC EARNINGS (LOSS) PER COMMON SHARE: Basic earnings (loss) per common share $ $ ) $ $ Weighted average common shares DILUTED EARNINGS (LOSS) PER COMMON SHARE: Diluted earnings (loss) per common share: $ $ ) $ $ Weighted average diluted common shares The accompanying notes are an integral part of these statements 3 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) from operations to net cash (used in) provided by operating activities: Depreciation and amortization Bad debt expense (recovery) ) Provision for obsolete inventory Stock option expense Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Costs in excess of billings and estimated profits ) Retainage receivable Other assets ) ) Prepaid expenses and income tax receivable ) ) Accounts payable ) Accrued expenses ) Taxes payable ) - Billings in excess of cost and estimated profits Deferred income ) ) Other liabilities Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of business, net of cash acquired ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Recovery from stockholder - net of legal fees - Proceeds from stock option exercises - Net proceeds from revolving bank lines - Payments of bank loans ) ) Net repayments of other debt ) ) Capitalized lease payments ) ) Net cash (used in) provided by financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Amount paid for the period for: Interest $ $ Taxes Non-cash investing and financing activities: Equipment financed Issuance of stock to acquire businesses Surrender shares to purchase fixed assets - The accompanying notes are an integral part of these statements 4 HENRY BROS. ELECTRONCS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Stock par value $.01 Additional 10,000,000 Authorized Paid-in Retained Shares Amount Capital Earnings Total Balance at December 31, 2007 $ $ $ ) $ Recovery from shareholder, net Surrender shares to purchase fixed asset ) Stock option expense Employee stock options exercised Shares issued in connection with the acquisition of CIS Security syetems Net income September 30, 2008 Balance at September 30, 2008 $ $ $ ) $ The accompanying notes are an integral part of these statements 5 HENRY BROS. ELECTRONICS, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Interim Financial Statements: The information presented as of September 30, 2008 and for the three and nine month periods ended September 30, 2008 and 2007 are unaudited, and reflect all adjustments (consisting only of normal recurring adjustments) which the Company considers necessary for the fair presentation of the Companys financial position as of September 30, 2008, the results of its operations for the three and nine month periods ended September 30, 2008 and 2007, and cash flows and changes in stockholders equity for the nine month periods ended September 30, 2008 and 2007. The Companys December 31, 2007 balance sheet information was derived from the audited consolidated financial statements for the year ended December 31, 2007, which are included as part of the Companys Annual Report on Form 10-K. The condensed consolidated financial statements included herein have been prepared in accordance with U.S. generally accepted accounting principles and the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the Companys financial statements and notes thereto included in the Companys latest shareholders annual report. As of September 30, 2008, there have been no material changes to any of the significant accounting policies described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007. Description of Business: Henry Bros. Electronics, Inc., (the Company) and its subsidiaries, are divided into two business segments  Security System Integration (Integration) and Specialty Products and Services (Specialty). The Integration segment provides cradle to grave services for a wide variety of security, communications and control systems. The Company specializes in turn-key systems that integrate many different technologies. Systems are customized to meet the specific needs of its customers. Through the Specialty Products and Services segment we provide emergency preparedness programs, mobile digital recording solutions and specialized radio frequency communication equipment and integration. Each of the Companys segments markets nationwide with an emphasis in the Arizona, California, Colorado, Maryland, New Jersey, New York, Texas and Virginia metropolitan areas. Customers are primarily medium and large businesses and governmental agencies. The Company derives a majority of its revenues from project installations and to a smaller extent, maintenance service revenue. 6 HENRY BROS. ELECTRONICS, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)  (continued) The table below shows the sales percentages by geographic location for the nine months ended September 30, 2008 and 2007: September 30, New Jersey/New York 47 % 43 % California 20 % 23 % Texas 4 % 4 % Arizona 11 % 9 % Colorado 9 % 8 % Virginia / Maryland 9 % 9 % Integration segment % 96 % Specialty segment 1 % 5 % Inter-segment -1 % -1 % Total revenue % % 2 . Summary of Significant Accounting Policies: Principles of Consolidation: The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries (the Subsidiaries). All significant intercompany balances and transactions have been eliminated in the consolidation. Use of Estimates: The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period. Significant items subject to such estimates and assumptions include revenue recognition, the carrying amount of property, plant and equipment, acquired intangibles and goodwill, valuation allowances for receivables, inventories and deferred income tax assets, warranties, and stock-based compensation. Actual results could differ from those estimates. There have been no significant changes to the Summary of Significant Accounting Policies disclosure contained in the Companys Annual Report Form 10-K as of December 31, 2007. 7 HENRY BROS. ELECTRONICS, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)  (continued) Recently Issued Accounting Pronouncements: The Company does not anticipate the adoption of recently issued accounting pronouncements to have a significant impact on the Companys results of operations, financial position or cash flows. 3. Net Income Per Share The computation of basic earnings per share is based upon the weighted average number of shares of common stock outstanding during the period. The computation of diluted earnings per share includes the dilutive effects of common stock equivalents, less the shares that may be repurchased with the funds received from their exercise and the effect of adding back unrecognized future stock compensation expense. Contingent shares are excluded from basic earnings per share.
